Title: From Thomas Jefferson to Thomas Appleton, 26 October 1806
From: Jefferson, Thomas
To: Appleton, Thomas


                        
                            Sir
                            
                            Washington. Oct. 26- 06-
                        
                        I take the liberty of putting the inclosed letter for mr Mazzei under your cover & care, as it is very
                            important he should recieve it safely. I wrote you last on the 29th. of April; since which I have recieved no letter from
                            you. I hope however that that letter got safely to hand, & that the 400. bottles of Montepulciano of the growth of the
                            antient Jesuits, with the bill on me for the balance which that will place me in your debt, are now on their way. I
                            therein informed you that the 473. bottles of that growth sent me in 1805. were the best I have ever recieved, & I can
                            now add, that the whole of it being now used, there were not in the whole more than 3. or 4. bottles spoiled. I recieved
                            from mr Storm 50. bottles of Nebioule, & from mr Kuhn a parcel originally 200. bottles but 1. bottle of which however
                            remained full, & 3. or 4. half full of the whole parcel. of the 50. bottles about 40. came safe and were superlatively
                            fine. the single bottle of the 200. had probably been bottled too new. it had nothing of the Nebioule character but it’s
                            sparkling. it had the excessive sweetness of new wine. I mention this to you because I know you were so kind as to pass on
                            these parcels to me. Mr. Kuhn was so kind as to say he would forward on 200. bottles more. I wish they may be of the same
                            growth with the 50, which is extremely admired here. Accept my salutations & assurances of great esteem &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    